DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2022 is considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “47” has been used to designate “unbonded” areas (ex. Pg-pub [0099,0115]), “gap” (ex. [0099]), “unbounded” areas (ex. [0101, 0117]) and “un-bonded” areas (ex. [0117, 0118, 0119, 0121]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

“44d”; Figure 8. Pg-pub paragraph [0140] designates “44a” to be thicker ribs. 
“46f”; Figure 14.
  “93b”, “95b”; Figure 15A. Pg-pub paragraph [0175] refers to the heat seals as “93” and “95”. 
“113”, Figure 15C. Pg-pub paragraph [0178] references “113a”, “113b”, but not “113”.
“118”, Figure 15E.
“100e”, Figure 16. Pg-pub paragraph [0184] references “100c” not 100e. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, line 5 of the claim recites “the second color” , however it is not entirely clear what this means with respect to the claimed structure of the multi-layer bag. Independent claim 14 recites in lines 6-7 that “the second pigmented thermoplastic film layer having a second color created by the second pigment”. Claim 16 requires that the plurality of bonds comprises areas where the first thermoplastic film layer and the second pigmented thermoplastic layer are in intimate contact. The recitation of “and the second color” is indefinite as it is not clear if the limitation means that the bonded areas are the same color as the second color or the bonds themselves are somehow comprised of the second pigment as well as the second pigmented thermoplastic film layer. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 6,  the limitation reciting “wherein the areas having the third color comprise areas in which the first thermoplastic bag and the second pigmented thermoplastic bag are separated by a gap” does not appear to further limit the structure of independent claim 1. In lines 14-15, claim 1 recites “wherein the areas having the third color comprise areas in which the first thermoplastic bag is not in intimate contact with the second pigmented thermoplastic bag”. There does not appear to be a structural difference between saying that “the first thermoplastic bag is not in intimate contact with the second pigmented thermoplastic bag” as recited by claim 1 and “the first thermoplastic bag and the second pigmented thermoplastic bag are separated by a gap” as recited by claim 6. Therefore, it does not appear that claim 6 further limits the structure of independent claim 1. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saad et al. (US 5,804,265, cited on IDS) in view of McCormack et al. (US 6,719,742; cited on IDS).
Regarding claims 1, 2, 3, 4, 6, 11, 12 and 13, Saad et al. teaches a storage bag having a bag-in-bag configuration (multi-layered bag), comprising an outer support bag (42, 52, 72; first thermoplastic bag) comprised of first and second opposing sidewalls (82’, 82) joined together along a first side edge, an opposite side edge, and a closed bottom edge (76); and an inner liner bag (41, 51, 71; second thermoplastic bag) comprising third and fourth opposing sidewalls (80’, 80) joined together along a first side edge, an opposite second side edge and a closed bottom edge (74), the outer support bag (42, 52, 72; first thermoplastic bag) and the inner liner bag (41, 51, 71; second thermoplastic bag) being heat sealed together along the edges (Figure 3-5; col. 2 Ln. 55-col. 3 Ln. 36, col. 5 Ln. 10-27, col. 7 Ln. 13-col. 8 Ln. 53,col. 9 Ln. 30-col. 10 Ln. 13, col. 13 Ln. 3-42). Saad et al. teaches that both the outer support bag (42, 52, 72; first thermoplastic bag) and the liner bag (41, 51, 71; second thermoplastic bag) are comprised of thermoplastic materials or a blend of thermoplastic materials such as HDPE, LDPE, LLDPE, polypropylene, thermoplastic polyurethanes, PVC, PVDC, PET, polystyrene, polycarbonate, to name a few, wherein the outer support bag (42, 52, 72; first thermoplastic bag) and the liner bag (41, 51, 71; second thermoplastic bag) can be made of the same or different thermoplastic materials (Figure 5A-C, col. 7 LN. 55-col. 8 Ln. 22, col. 10 Ln. 41-65). 
Saad et al. further teaches that the sidewalls of the liner bag (41, 51, 71; second thermoplastic bag) is intermittently heat sealed to the sidewalls of the outer support bag (42, 52, 72; first thermoplastic bag)  (Figure 5A-C, col. 7 LN. 55-col. 8 Ln. 22). 
Saad et al. teaches that the outer support bag (42, 52, 72; first thermoplastic bag) and the liner bag (41, 51, 71; second thermoplastic bag) may be made of different colors to highlight the bag-in-bag structure to the consumer, wherein the outer support bag (42, 52, 72; first thermoplastic bag) and the liner bag (41, 51, 71; second thermoplastic bag) may be made of a different color, tint; and one or both can be opaque or clear (col. 12 Ln. 5-9), therefore, the outer support bag (42, 52, 72; first thermoplastic bag) could be a first color and the liner bag (41, 51, 71; second thermoplastic bag) could be a second color. 
Saad et al. does not expressly teach that the areas of the bag-in-bag construction comprise a third color, differing from the first and second color, wherein the third color corresponds to the areas of the bag-in-bag construction wherein the outer support bag (42, 52, 72; first thermoplastic bag) and the liner bag (41, 51, 71; second thermoplastic bag) are not in intimate contact or separated by a gap, or comprise one or more visually distinct areas having a fourth color different from the first, second, third colors, the visually distinct areas correspond to areas in which the outer support bag (42, 52, 72; first thermoplastic bag) and the liner bag (41, 51, 71; second thermoplastic bag)  are in intimate contact or bonded. 
McCormack et al. teaches a pattern embossed multilayer film laminate with distinct coloration, comprised of a first microporous layer (12) and a second microporous layer (14) adjacent to one another and having embossed regions (stretched thinner ribs) and un-embossed regions (thicker ribs), wherein the second microporous layer (14) has a different color relative to the first microporous layer (12), such that the embossed regions create a transparent or translucent region that color contrasts with the first microporous layer (12) (Figure 1, Abstract, col. 3 Ln. 25-55). The first and second microporous layers are comprised of thermoplastic polymers, such as ethylene vinyl acetate, ethylene acrylic acid, ethylene methyl acrylate, PET, LLDPE and films are stretched to create a network of micropores (col. 4 Ln. 35-col. 5 Ln. 50). The films can comprise coloring agents such as dyes or pigments resulting in microporous films having a variety of colors, wherein suitable coloring agents include both inorganic and organic dyes (col. 5 Ln. 25-55). 
The embossed regions of McCormack et al. exhibit intensified color regions, allowing the film to have good color contrast in the embossed regions, in that, upon embossing, a compressed, translucent region is created that allows the color of the underlying second microporous layer to become visible (col. 6 Ln. 15-65). Figure 4 shows an embodiment wherein the multilayer laminate comprising a first sheet (first thermoplastic bag) of low basis thermoplastic nonwoven web that is almost completely transparent or translucent; first and second light colored films (52, 54), a dark colored film (second pigmented thermoplastic bag), wherein the first and second light colored films comprise white substantially opaque microporous films and the dark color film is darker with related to the light colored films (col. 7 Ln. 55-col. 8 Ln. 27, col. 10 Ln. 20-63). The multilayer laminate has alternating embossed (stretched thinner ribs; in intimate contact) and un-embossed regions (thicker ribs; not intimate contact/gap), the un-embossed regions are the color of the light colored film (col. 5 Ln. 25-col. 8 Ln. 27; col. 10 Ln. 20-63). The resultant film is such that when viewed from the side having the first sheet (first thermoplastic bag), the embossed regions are of a contrasting color due to the visibility of the dark colored film through the compressed regions of the light colored films, such that the embossed regions color contrast with the un-embossed regions, whereas when viewed from the opposing side, a more uniform appearance is visible due to the opaque nonwoven sheet formed on the second side of the dark colored film (Figure 4; col. 5 Ln. 25-col. 8 Ln. 27, col. 10 Ln. 20-63). It would have been obvious to one of ordinary skill in the art based upon the colors chosen for the first sheet (57) and the dark colored film (56) the appearance of the bag in the un-embossed regions would have a different visual appearance than either the first sheet (57) or the dark colored film (56). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the films used for the support bag and liner bag of the bag-in-bag construction taught by Saad et al. to include the first sheet (57) of a low basis thermoplastic nonwoven web that is almost completely transparent or translucent and the dark colored film (56) taught by McCormack having stretched thinner and thicker webs as well as having the color effect described above, to create the desired color combination and color contrast for the resultant bag. 
Regarding claim 5, the limitation reciting “wherein the plurality of non-continuous bonds comprises one of bonds formed from MD ring rolling, bonds formed from TD ring rolling, bonds formed from helical ring rolling, bonds formed from embossing, or bonds formed from SELFing” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Saad et al. in view of McCormack discloses the structure required by claim 1  above. 
Regarding claims 7, 9 and 10, Saad et al. in view of McCormack et al. teaches all the limitations of claim 1 above. As stated above, Saad et al. teaches that the support bad and liner bag may be made different colors to highlight the bag-in-bag construction to the consumer, wherein the support bag and the liner bag can be made of different colors, tints or one/both can be opaque or clear (col. 12 Ln. 5-9) and McCormack et al. teaches a variety of colors and color combinations used for the thermoplastic films (col. 5 Ln. 25-col. 6 Ln. 55). 
While the references do not expressly teach a fourth color corresponds to the areas where the support bag and the liner bag are in intimate contact (claim 7), that the fourth color is a lighter shade of the third color (claim 9) or that the first color is white, the second color is black, the third color is light grey and the fourth color is dark grey (claim 10), such a modification would have been obvious to one of ordinary skill in the art based upon the desired color effects by the consumer of the resultant bag-in-bag structure. 
Regarding claim 8, Saad et al. in view of McCormack et al. teaches all the limitations of claims 1 and 7 above, and McCormack et al. further teaches that the multilayer laminate has alternating embossed (i.e. pressure bonds) (stretched thinner ribs; in intimate contact) and un-embossed regions (thicker ribs; not intimate contact/gap), the un-embossed regions are the color of the light colored film (col. 5 Ln. 25-col. 8 Ln. 27; col. 10 Ln. 20-63).
Regarding claims 14, 15, 16, 17, 18 and 19, Saad et al. teaches a storage bag having a bag-in-bag configuration (multi-layered bag), comprising first and second sidewalls (80, 80’, 82, 82’) joined together to define the storage bag (Figure 3-5; col. 2 Ln. 55-col. 3 Ln. 36, col. 5 Ln. 10-27, col. 7 Ln. 13-col. 8 Ln. 53). Each of the side walls are comprised of an outer support bag (42, 52, 72; first thermoplastic film layer) and an inner liner bag (41, 51, 71; second thermoplastic film layer) (Figure 3-5; col. 2 Ln. 55-col. 3 Ln. 36, col. 5 Ln. 10-27, col. 7 Ln. 13-col. 8 Ln. 53). Saad et al. teaches that both the outer support bag (42, 52, 72; first thermoplastic film layer) and the liner bag (41, 51, 71; second thermoplastic film layer) are comprised of thermoplastic materials or a blend of thermoplastic materials such as HDPE, LDPE, LLDPE, polypropylene, thermoplastic polyurethanes, PVC, PVDC, PET, polystyrene, polycarbonate, to name a few, wherein the outer support bag (42, 52, 72; first thermoplastic film layer) and the liner bag (41, 51, 71; second thermoplastic film layer) can be made of the same or different thermoplastic materials (Figure 5A-C, col. 7 LN. 55-col. 8 Ln. 22, col. 10 Ln. 41-65). 
Saad et al. further teaches that the sidewalls of the liner bag (41, 51, 71; second thermoplastic film layer) are intermittently heat sealed (plurality of bonds/in intimate contact) to the sidewalls of the outer support bag (42, 52, 72; first thermoplastic film layer)  (Figure 5A-C, col. 7 LN. 55-col. 8 Ln. 22). 
Saad et al. teaches that the outer support bag (42, 52, 72; first thermoplastic film layer) and the liner bag (41, 51, 71; second thermoplastic film layer) may be made of different colors to highlight the bag-in-bag structure to the consumer, wherein the outer support bag (42, 52, 72; first thermoplastic film layer) and the liner bag (41, 51, 71; second thermoplastic film layer) may be made of a different color, tint; and one or both can be opaque or clear (col. 12 Ln. 5-9), therefore, the outer support bag (42, 52, 72; first thermoplastic film layer) could be a first color and the liner bag (41, 51, 71; second thermoplastic film layer) could be a second color. 
Saad et al. does not expressly teach that the areas of the bag-in-bag construction comprise a third color, differing from the first and second color, wherein the third color corresponds to the areas of the bag-in-bag construction wherein the outer support bag (42, 52, 72; first thermoplastic film layer) and the liner bag (41, 51, 71; second thermoplastic film layer) are not in intimate contact, or comprise one or more visually distinct areas having a fourth color different from the first, second, third colors, the visually distinct areas correspond to areas in which the outer support bag (42, 52, 72; first thermoplastic film layer) and the liner bag (41, 51, 71; second thermoplastic film layer)  are in intimate contact or bonded. 
McCormack et al. teaches a pattern embossed multilayer film laminate with distinct coloration, comprised of a first microporous layer (12) and a second microporous layer (14) adjacent to one another and having embossed regions (i.e. pressure bonds) (stretched thinner ribs) and un-embossed regions (thicker ribs), wherein the second microporous layer (14) has a different color relative to the first microporous layer (12), such that the embossed regions create a transparent or translucent region that color contrasts with the first microporous layer (12) (Figure 1, Abstract, col. 3 Ln. 25-55). The first and second microporous layers are comprised of thermoplastic polymers, such as ethylene vinyl acetate, ethylene acrylic acid, ethylene methyl acrylate, PET, LLDPE and films are stretched to create a network of micropores (col. 4 Ln. 35-col. 5 Ln. 50). The films can comprise coloring agents such as dyes or pigments resulting in microporous films having a variety of colors, wherein suitable coloring agents include both inorganic and organic dyes (col. 5 Ln. 25-55). 
The embossed regions of McCormack et al. exhibit intensified color regions, allowing the film to have good color contrast in the embossed regions, in that, upon embossing, a compressed, translucent region is created that allows the color of the underlying second microporous layer to become visible (col. 6 Ln. 15-65). Figure 4 shows an embodiment wherein the multilayer laminate comprising a first sheet (first thermoplastic film layer) of low basis thermoplastic nonwoven web that is almost completely transparent or translucent; first and second light colored films (52, 54), a dark colored film (second pigmented thermoplastic film layer), wherein the first and second light colored films comprise white substantially opaque microporous films and the dark color film is darker with related to the light colored films (col. 7 Ln. 55-col. 8 Ln. 27, col. 10 Ln. 20-63). The multilayer laminate has alternating embossed (stretched thinner ribs; in intimate contact) and un-embossed regions (thicker ribs; not intimate contact/gap), the un-embossed regions are the color of the light colored film (col. 5 Ln. 25-col. 8 Ln. 27; col. 10 Ln. 20-63). The resultant film is such that when viewed from the side having the first sheet (first thermoplastic film layer), the embossed regions are of a contrasting color due to the visibility of the dark colored film through the compressed regions of the light colored films, such that the embossed regions color contrast with the un-embossed regions, whereas when viewed from the opposing side, a more uniform appearance is visible due to the opaque nonwoven sheet formed on the second side of the dark colored film (Figure 4; col. 5 Ln. 25-col. 8 Ln. 27, col. 10 Ln. 20-63). It would have been obvious to one of ordinary skill in the art based upon the colors chosen for the first sheet (57) and the dark colored film (56) the appearance of the bag in the un-embossed regions would have a different visual appearance than either the first sheet (57) or the dark colored film (56). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the films used for the support bag and liner bag of the bag-in-bag construction taught by Saad et al. to include the first sheet (57) of a low basis thermoplastic nonwoven web that is almost completely transparent or translucent and the dark colored film (56) taught by McCormack having stretched thinner and thicker webs as well as having the color effect described above, to create the desired color combination and color contrast for the resultant bag. 
Regarding claim 20, the limitation reciting “wherein the pressure bonds comprised bonds formed by ring rolling, stainable network lamination, or embossing” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Saad et al. in view of McCormack discloses the structure required by claim 1  above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785